DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 22-23 in the amendments filed 8/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 8/24/2022, with respect to the objections to claims 17 and 22-23 as set forth in paragraphs 3-4 of the action mailed 5/25/2022, have been fully considered and are persuasive.  The objections to claims 17 and 22-23 have been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 5, the entirety of the claim limitations does not further limit the claimed first polymer as recited in current claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 1-6 and 9-14 and claim 15 and claims 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clay et al. (US 2015/0218426 A1).

Regarding claims 1-6 and 9-14 and claim 15 and claims 16-18, The Examiner respectfully notes that the Applicant has acknowledged that the claim limitations in at least current claims 1, 15 and 16 reciting a “primer” (i.e. without a primer) and a “non-metal substrate” have an effective filing date of 12/21/2018.  Thus, US 2015/0218426 A1, which is the PG Pub of the CIP parent application 14/686486 to the instant application, qualifies as prior art against the claims of said instant application given that the publication date (8/6/2015) of the ‘426 publication pre-dates the effective filing date of the instant application by more than a year.
	Therefore, Clay teaches all the limitations of the above-noted current claims as disclosed in at least paragraphs 0025-0027; 0034; 0037; 0046; 0048; 0050; 0059; 0072-0073; 0075; 0077; 0115.  Clay teaches the “retentions” limitations of current claims 1 and 17 via inherency.  In addition, while Clay teaches “primers”, Clay teaches that the inventive compositions may serve as “primers” and not that the inventive compositions applied to substrates via an intermediate primer layer/coating (see para 0034 and 0066, for example).

Claim Rejections - 35 USC § 103
Claim(s) 1-6, 9-12 and 14 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1).

Regarding claims 1-6 and 9-12, and claim 15, Lundgard teaches coating compositions (top-coat composition) applied to a metal substrate (article) pre-coated with pre-coating compositions comprising (disposed in direct contact with non-metal substrate), inter alia, polypropylene (non-metal substrate, current claims 2-4, current claim 15) (para 0091), said coating compositions comprising water and an aqueous dispersion comprising (a) a base polymer comprising an olefin, (b) a polymeric performance improving agent, (c) a polymeric stabilizing agent and (d) a polymeric coupling agent (abstract).  
The Examiner notes that, while the metal substrate of the prior art is specific to the disclosed invention, the “substrate” upon which the coating compositions are applied are to the polypropylene pre-coating of paragraph 0091, which provides a non-metal substrate coated on a metal substrate.  The Examiner also notes that Lundgard does not disclose a primer between the coating composition and the pre-coating of paragraph 0091.
Lundgard also teaches that the (a) base polymer is, inter alia, ethylene-vinyl acetate (first polymer, current claim 5) (para 0020), that the (c) stabilizing agent includes a surfactant (current claim 12) (para 0039), that the polymeric coupling agent is, inter alia, propylene maleic anhydride copolymer (second polymer, maleated polyolefin, current claims 6, 9 and 11) (para 0054), and that the (b) polymeric performance improving agent is, inter alia, a maleic anhydride functionalized polyethylene and maleic anhydride functionalized propylene-ethylene copolymers (maleated polyolefin, maleated polyethylene, maleated polyethylene, current claims 6, 9 and 10-11) (para 0029-0031).
Although Lundgard does not disclose that the coating compositions were prepared by combining an aqueous coating comprising the disclosed ethylene-vinyl acetate base polymer (a), and an emulsion composition comprising the disclosed propylene maleic anhydride copolymer polymeric coupling agent (d)/maleic anhydride functionalized polyethylene and maleic anhydride functionalized propylene-ethylene polymeric performance improving agent (b), it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Lundgard meets the requirements of the claimed composition, Lundgard clearly meet the requirements of the present claims.  In addition, it is significant to note that Lundgard discloses that the coating compositions comprise an emulsion (see para 0065, lines 13-17), and given the fact that the emulsions contain a surfactant, would retain emulsion characteristics as would the presently claimed combination of the compositions comprising the first (a) and second (b) polymers.  
It is also significant to note that, for example, Example 1 presently disclosed (beginning at para 00142) comprises an emulsion of ethylene-acrylic acid copolymer or ethylene acrylic acid/oxidized polyethylene polymer for the second polymer (b) (see said para 00142) that was added to a composition comprising the first polymer component (a).  Indeed, there appears no patentable distinction between the presently disclosed methodology and that or the prior art in regards to the final product comprising the first (a) and second (b) polymers.  It is further significant to note that the presently claimed overall top-coat composition comprises particle sizes as recited in current claim 14, which is indicative of an emulsified composition.
In addition, the Applicant is respectfully reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Therefore, given that Lundgard teaches a coating composition identical to the top-coat composition presently claimed, and a substrate identical to the low surface energy presently claimed (i.e. polypropylene, current claims 2-3), it is reasonable to conclude that the coating compositions of the prior art would demonstrate that the presently claimed retention (having improved retention of a topcoat to a substrate improved by at least 80%) to the polypropylene substrate as presently recited.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the coating composition of Lundgard would be identical to the resulting top-coat composition presently claimed even though it was arrived at via the combining process as presently claimed.

Regarding claim 14, Lundgard teaches that the solid content is 47.0 weight percent (greater than 30 %) with a mean particle size of 0.79 microns (790 nm) (para 0107).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1).

Regarding claims 16-17, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claims 1-6, 9-12 and 14, which is equally applicable to the current claims.  In addition, Lundgard teaches that the coating composition is cured (para 0093).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 13, Lundgard teaches the coating compositions applied to a polypropylene pre-coat as in the rejection of at least claim 1.  Lundgard does not mention that the substrate(s) are corona-treated.

However, Murata teaches that the adhesion between a substrate and a hard coat layer can be improved by surface-treatment of the substrate such as via corona treatment (column 4, lines 46-49).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to corona treat the surface of Lundgard’s substrate(s) towards improved adhesion between said substrate and the coating compositions as in the present invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 18, Lundgard/Murata teaches the coating compositions applied to a polypropylene pre-coat, and treating said substrate with a corona treatment, as in the rejection of at least claims 1 and 13, which is equally applicable to the current claim.


Response to Arguments
Applicant's arguments, see the claim amendments and pages 7-10 of the remarks filed 8/24/2022, with respect to the rejections of claims 1-6, 9-12, 14 and 22-23 and claim 15  and claims 16-18 over Clay et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 8 of the action mailed 5/25/2022, have been fully considered but they are not persuasive.

The Examiner respectfully acknowledges the Applicant’s assertions that the presently claimed combination of the first and second polymers provides the unexpected and significant improvements to the retentions.  However, the Applicant is also respectfully reminded that evidence of secondary considerations, such as unexpected results or commercial
success, is irrelevant to 35  U.S.C. 102 rejections and thus cannot overcome a rejection
so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
In addition, Clay also conspicuously contemplates that the disclosed invention is applicable as a top coat compositions (see para 0034 therein).  Further, in regards to the method od producing the formulation, and its alleged novelty, the Applicant is respectfully reminded that:
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Clay meets the requirements of the claimed composition, Clay clearly meets the requirements of the present claims.

Applicant's arguments, see the claim amendments and pages 7-10 of the remarks filed 8/24/2022, with respect to the rejections of claims 1-6, 9-12, 14 and 22-23 and claim 15 over Lundgard et al. under 35 U.S.C. 103; claims 16-17 over Lundgard et al. under 35 U.S.C. 103; claim 13 over Lundgard et al. in view of Murata et al. under 35 U.S.C. 103; and claim 18 over Lundgard et al. in view of Murata et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 9-12 of the action mailed 5/25/2022, have been fully considered but they are not persuasive.

The Examiner respectfully notes that, while Lundgard discusses the “adhesion” of the disclosed coating compositions, said compositions are not limited to adhesives, but are suggested for use in a plethora of applications such as, inter alia, those implicating a hardness value (see para 0094 therein).  In addition, as set forth above in the prior art rejection, while Lundgard does not teach the presently claimed “retention”, Lundgard does teach coating compositions identical in compositional make-up to the top-coat compositions (i.e. first and second polymers in an aqueous environment) presently claimed as applied to substrates formed from material(s) identical to that presently claimed.  Lastly, in application, the disclosed coating compositions of the prior art are applied to a top surface (i.e. a top-coat) of the polypropylene pre-coating.  It is also respectfully noted that, contrary to said Applicant’s remarks (last full paragraph of page 10), Lundgard does not mention a pressure-sensitive adhesive in its disclosure, not an adhesive that allows for paper or carboard to be adhered to substrate.  Clarification is requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/30/2022